 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORY LARSON, on behalf of himself and              No. 1:16-cv-00219-DAD-SKO
      all others similarly situated,
12
                         Plaintiffs,
13                                                       ORDER GRANTING PLAINTIFF’S MOTION
              v.                                         FOR PRELIMINARY APPROVAL OF
14                                                       CLASS ACTION SETTLEMENT
      HARMAN-MANAGEMENT
15    CORPORATION,
                                                         (Doc. No. 192)
16                       Defendant.
17

18          This action came before the court on July 16, 2019 for a hearing on plaintiff’s motion for

19   preliminary approval of class action settlement. (Doc. No. 192.) The motion is unopposed.

20   Attorney Stephen Taylor appeared telephonically on behalf of plaintiff. Attorneys David Bird

21   and Martin Jaszczuk appeared telephonically on behalf of defendant Harman-Management

22   Corporation (“Harman”). (Id.) Based on the court’s review of the pending motion and the

23   information presented by counsel at the hearing, the court will grant the motion for preliminary

24   approval of the class action settlement.

25                                      FACTUAL BACKGROUND

26          Harman is “a nationwide franchisee of several fast-food restaurant chains[,] including

27   KFC, Taco Bell, Pizza Hut and A&W Restaurants.” (Doc. No. 22 at 2.) On February 17, 2016,

28   plaintiff Cory Larson filed this class action on behalf of himself and all similarly situated
                                                        1
 1   individuals, alleging that defendants Harman and 3Seventy, Inc.1 (“3Seventy”) sent unauthorized,

 2   automated text messages to putative class members’ cellular phones in violation of the Telephone

 3   Consumer Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”). (Doc. No. 1.) Plaintiff’s first

 4   amended complaint (“FAC”) alleged that, in 2012, Harman and 3Seventy “set out on a

 5   telemarketing campaign to send consumers coupons for Harman restaurant food items via

 6   automated text messages” and that, “[b]y the beginning of 2014, Defendants were text messaging

 7   more than 150,000 consumers.” (Doc. No. 22 at 5–6.) Plaintiff alleged that “Defendants sent

 8   [him] and other consumers its automated telemarketing text messages without obtaining clear and

 9   conspicuous prior express written consent as required by the TCPA.” (Id. at 2.) Plaintiff also

10   claimed that these messages were sent “as part of a marketing program called the ‘A&W Text

11   Club.’” (Doc. No. 193 at 6.) The FAC sought injunctive relief prohibiting similar violations of

12   the TCPA by defendants in the future; statutory damages of $500.00 for each and every call/text

13   in violation of the TCPA; and treble damages of up to $1,500.00 for each and every call/text in

14   violation of the TCPA. (Doc. No. 22 at 15–16.)

15          After plaintiff filed suit, the parties “heavily litigated this case.” (Doc. No. 193 at 6.)

16   Plaintiff reviewed “over 46,000 pages of documents produced by Harman, 3Seventy or from third

17   parties,” including “emails, contracts, system manuals, slideshows, reports of the progress of the

18   A&W Text Club, [and] audiovisual materials such as videos and web advertisements.” (Id.) In

19   addition, plaintiff took seven depositions of Harman, 3Seventy, and non-party employees, and

20   Harman took plaintiff’s and his expert’s depositions and forensically examined plaintiff’s cellular
21   phone. (Id. at 6–7.) Moreover, the parties engaged in extensive motion practice, including a

22   motion to dismiss and to strike plaintiff’s class allegations (Doc. No. 26), three motions to stay

23   (Doc. Nos. 64, 108, 167), three motions for summary judgment (Doc. Nos. 101, 128, 174), and a

24   motion for class certification (Doc. No. 98).

25
     1
26     On June 12, 2019, plaintiff and defendant 3Seventy stipulated to dismissing 3Seventy from this
     action without prejudice, and the court thereafter gave effect to their stipulation. (See Doc. Nos.
27   194, 195.) That stipulated dismissal will convert to a dismissal with prejudice upon entry of a
     final order from this court approving a class settlement between settlement class and defendant
28
     Harman. (Doc. No. 194 at 2.)
                                                         2
 1          In December 2018, the parties agreed to engage in settlement negotiations by way of

 2   mediation before the Honorable Morton Denlow (Ret.). (Doc. No. 193 at 7.) On February 19,

 3   2019, after the parties provided Judge Denlow with detailed mediation briefs, he presided over a

 4   full day of negotiations between the parties which did not result in a settlement being reached.

 5   (Id.) Following that mediation session, however, the parties continued their discussions and

 6   eventually reached the proposed settlement agreement that is now before the court (the “proposed

 7   settlement agreement”). (Id.; see also Doc. No. 193-1, Ex. A.)

 8          Pursuant to the proposed settlement agreement, Harman has agreed to deposit

 9   $4,000,000.00 into a settlement fund. (Doc. No. 193-1, Ex. A at 11–12.) “Settlement Class

10   Members who timely submit a valid claim form will receive a pro-rata distribution from the

11   settlement fund, after the Attorneys’ Fees and Costs, any Incentive Award to the Named Plaintiff,

12   and any Settlement Administration Costs are deducted from the Settlement Fund and the

13   Settlement Administrator reviews all Claim Forms to determine a final number of claimants.”

14   (Doc. No. 193 at 9.) While the agreement does not provide for any specific incentive or fee

15   award, class counsel “will apply for an Incentive Award of up to $10,000 for the Class

16   Representative and of up to 1/3 of the Settlement Fund ($1,333,333.33) in Class Counsel Fees.”

17   (Id. at 10.) The parties agree that “[t]he Court and only the Court shall determine the amount of

18   Attorneys’ Fees and Costs and any Incentive Award in this action.” (Id.)

19          On June 12, 2019, plaintiff filed the pending motion for preliminary approval of the class

20   action settlement. (Doc. No. 193.) Plaintiff seeks an order: (1) preliminarily approving the terms
21   of the Proposed Settlement Agreement; (2) appointing plaintiff as the class representative;

22   (3) appointing attorneys Sergei Lemberg and Stephen Taylor of Lemberg Law, LLC as class

23   counsel; (4) conditionally certifying the putative settlement class; (5) approving and directing

24   distribution of the class notice packet to class members; and (6) scheduling a final fairness

25   hearing with respect to the proposed settlement agreement. (Doc. No. 193 at 8.)

26          At the hearing on the motion for preliminary approval, the court requested supplemental
27   briefing regarding the appropriateness of requiring class members to submit claim forms to

28   recover from the settlement fund, as well as the overall reasonableness of the settlement fund in
                                                       3
 1   light of the estimated maximum value of the class’s claims. On July 23, 2019, plaintiff filed

 2   supplemental briefing as requested by the court. (Doc. No. 198.)

 3                                          LEGAL STANDARD

 4          “Courts have long recognized that settlement class actions present unique due process

 5   concerns for absent class members.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935,

 6   946 (9th Cir. 2011) (citation and internal quotations omitted). To protect the rights of absent

 7   class members, Rule 23(e) of the Federal Rules of Civil Procedure requires that the court approve

 8   all class action settlements “only after a hearing and on finding that it is fair, reasonable, and

 9   adequate.” Fed. R. Civ. P. 23(e)(2); Bluetooth, 654 F.3d at 946. Moreover, it has been

10   recognized that when parties seek approval of a settlement agreement negotiated prior to formal

11   class certification, “there is an even greater potential for a breach of fiduciary duty owed the class

12   during settlement.” Bluetooth, 654 F.3d at 946. Thus, the court must review such agreements

13   with “a more probing inquiry” for evidence of collusion or other conflicts of interest than what is

14   normally required under the Federal Rules. Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th

15   Cir. 1998), overruled on other grounds by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011);

16   see also Lane v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir. 2012).

17          When parties seek class certification only for purposes of settlement, Rule 23 “demand[s]

18   undiluted, even heightened, attention” to the certification requirements. Amchem Prods., Inc. v.

19   Windsor, 521 U.S. 591, 620 (1997). The district court must examine the propriety of certification

20   under Rule 23 both at this preliminary stage and at a later fairness hearing. See, e.g., Ogbuehi v.
21   Comcast, 303 F.R.D. 337, 344 (E.D. Cal. Oct. 2, 2014); West v. Circle K Stores, Inc., No. 04-cv-

22   0438 WBS GGH, 2006 WL 1652598, at *2 (E.D. Cal. June 13, 2006).

23          Review of a proposed class action settlement ordinarily involves two hearings. See

24   Manual for Complex Litigation (4th) § 21.632. First, the court conducts a preliminary fairness

25   evaluation and, if applicable, considers class certification. If the court makes a preliminary

26   determination on the fairness, reasonableness, and adequacy of the settlement terms, the parties
27   are directed to prepare the notice of certification and proposed settlement to the class members.

28   Id. (noting that if the parties move for both class certification and preliminary approval, the
                                                         4
 1   certification hearing and preliminary fairness evaluation can usually be combined). Second, the

 2   court holds a final fairness hearing to determine whether to approve the settlement. Id.; see also

 3   Narouz v. Charter Commc’ns, Inc., 591 F.3d 1261, 1266–67 (9th Cir. 2010).

 4          Here, the parties move for preliminary approval of a class settlement and preliminary class

 5   certification. Though Rule 23 does not explicitly provide for such a procedure, federal courts

 6   generally find preliminary approval of settlement and notice to the proposed class appropriate if

 7   the proposed settlement “appears to be the product of serious, informed, non-collusive

 8   negotiations, has no obvious deficiencies, does not improperly grant preferential treatment to

 9   class representatives or segments of the class, and falls with the range of possible approval.”

10   Lounibos v. Keypoint Gov’t Solutions Inc., No. 12-00636, 2014 WL 558675, at *5 (N.D. Cal.

11   Feb. 10, 2014) (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal.

12   2007)); Newberg on Class Actions § 13:13 (5th ed. 2011); see also Dearauju v. Regis Corp., Nos.

13   2:14-cv-01408-KJM-AC, 2:14-cv-01411-KJM-AC, 2016 WL 3549473 (E.D. Cal. June 30, 2016)

14   (“Rule 23 provides no guidance, and actually foresees no procedure, but federal courts have

15   generally adopted [the process of preliminarily certifying a settlement class].”).

16                                               ANALYSIS

17   A.     Preliminary Evaluation of Fairness of Proposed Class Action Settlement

18          Plaintiff seeks preliminary approval of the proposed settlement agreement. (See Doc. No.

19   193.) As noted, under Rule 23(e), a court may approve a class action settlement only if the

20   settlement is fair, reasonable, and adequate. Bluetooth, 654 F.3d at 946. “[P]reliminary approval
21   of a settlement has both a procedural and substantive component.” See, e.g., In re Tableware

22   Antitrust Litigation, 484 F. Supp. 2d at 1079 (citing Schwartz v. Dallas Cowboys Football Club,

23   Ltd., 157 F. Supp. 2d 561, 570 n.12 (E.D. Pa. 2001)). In particular, preliminary approval of a

24   settlement and notice to the proposed class is appropriate if: (i) the proposed settlement appears

25   to be the product of serious, informed, non-collusive negotiations; and (ii) the settlement falls

26   within the range of possible approval, has no obvious deficiencies, and does not improperly grant
27   preferential treatment to class representatives or segments of the class. Id.; see also Ross v. Bar

28   None Enterprises, Inc., No. 2:13–cv–00234–KJM–KJN, 2014 WL 4109592, at *9 (E.D. Cal.
                                                        5
 1   Aug. 19, 2014). While it is not a court’s province to “reach any ultimate conclusions on the

 2   contested issues of fact and law which underlie the merits of the dispute,” a court should weigh

 3   the strength of a plaintiff’s case; the risk, expense, complexity, and likely duration of further

 4   litigation; the stage of the proceedings; and the value of the settlement offer. Chem. Bank v. City

 5   of Seattle, 955 F.2d 1268, 1291 (9th Cir. 1992); see also Officers for Justice v. Civil Serv.

 6   Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982).

 7          1.      The Proposed Settlement Agreement Appears to be the Product of Serious,

 8                  Informed, Non-Collusive Negotiations.

 9          The court must first consider whether the process by which the parties arrived at their

10   settlement is truly the product of arm’s length bargaining, rather than collusion or fraud. Millan

11   v. Cascade Water Servs., Inc., 310 F.R.D. 593, 613 (E.D. Cal. 2015). A settlement is presumed

12   fair if it “follow[s] sufficient discovery and genuine arms-length negotiation.” Adoma v. Univ. of

13   Phx., Inc., 913 F. Supp. 2d 964, 977 (E.D. Cal. 2012) (quoting Nat’l Rural Telecomms. Coop. v.

14   DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004)). In addition, participation in mediation

15   “tends to support the conclusion that the settlement process was not collusive.” Palacios v. Penny

16   Newman Grain, Inc., No. 1:14-cv-01804-KJM, 2015 WL 4078135, at *8 (E.D. Cal. July 6, 2015)

17   (citation omitted).

18          Here, the proposed settlement agreement appears to be the product of serious, substantial,

19   and arm’s length negotiations. As discussed above, the parties reached the agreement after

20   engaging in extensive discovery and motion practice and after participating in a mediation before
21   Retired Judge Denlow. (Doc. No. 193 at 6–7, 14–15.) Specifically, this litigation resulted in

22   production of over 46,000 pages of documents, several expert reports and depositions, and several

23   dispositive motions, including three summary judgment motions. (Id. at 15.) The parties then

24   adjourned the briefing schedule on Harman’s second motion for summary judgement to engage

25   with the mediation before Judge Denlow. (See Doc. Nos. 182, 183.) Although that mediation

26   session concluded without a settlement being reached, the parties continued to engage in
27   negotiations and eventually arrived at the proposed settlement agreement. Based upon this

28   history, the court is convinced that the parties’ negotiations were extensive, involved, and non-
                                                        6
 1   collusive, lending credence to the fairness of the settlement and supporting the granting of

 2   plaintiff’s motion for preliminary approval.

 3           2.     The Proposed Settlement Agreement Does Not Contain Obvious Deficiencies.

 4           A proposed settlement does not meet the test for preliminary fairness if there are any

 5   obvious deficiencies in the proposed agreement. In re Tableware Antitrust Litig., 484 F. Supp. 2d

 6   at 1079. Here, the settlement states that defendant Harman shall deposit $4,000,000.00 into a

 7   non-reversionary settlement fund to settle this action. (Doc. Nos. 193 at 17; 193-1, Ex. A at 11–

 8   12.) This total includes amounts to be paid to class members, awards for attorneys’ fees and

 9   costs, an incentive payment for the named plaintiff, and the settlement administration expenses.

10   (Doc. No. 193-1, Ex. A at 14.) The parties propose that the awards for attorneys’ fees and costs,

11   an incentive payment for the named plaintiff, and that the settlement administration expenses be

12   deducted from the settlement fund prior to the pro rata distribution of benefits to the settlement

13   class. (Id.) However, the agreement makes clear that the settlement is not conditioned on any

14   particular amount for either the incentive award or award of attorneys’ fees. (Id. at 32.) Further,

15   to the extent that settlement checks remain uncashed after the void date, the agreement provides

16   for a second distribution of funds to class members, provided that this second distribution is not

17   cost-prohibitive, as determined by the settlement administrator. (Doc. No. 193-1, Ex. A at 12.) If

18   a second distribution is determined to not be feasible, the settlement administrator will pay any

19   remaining funds to the Cy Pres recipient(s) approved by this court. (Id. at 12–13.) The

20   settlement provides a means for class members to exclude themselves from the settlement (id. at
21   20–21), and the release of liability appears reasonably tailored to the claims presented in the

22   action for class members, with the named plaintiff agreeing to a general release of all claims. (Id.

23   at 28–32). Finally, the agreement provides for the settlement administrator to coordinate notice to

24   the class, any requests for exclusion, and payments to class members upon final approval. (Id. at

25   13–14, 20.)

26           Based upon this showing, the court is satisfied there are no obvious deficiencies with the
27   proposed settlement agreement.

28   /////
                                                        7
 1          3.      The Proposed Settlement Agreement Does Not Improperly Grant Preferential

 2                  Treatment to Class Representatives or Segments of the Class.

 3          In making a preliminary fairness determination, the court must assure itself that the

 4   proposed settlement does not provide preferential treatment to certain members of the class or to

 5   the named plaintiff. In re Tableware Antitrust Litig., 484 F. Supp. 2d at 1079. As noted above,

 6   the settlement terms here provide for the settlement amount to be divided among class members

 7   in equal shares. (Doc. No. 193 at 19.) The court therefore turns to the attorneys’ fees provisions

 8   and the anticipated incentive award.

 9                  a.      Attorneys’ Fees

10          When a negotiated class action settlement includes an award of attorneys’ fees, the fee

11   award must be evaluated in the overall context of the settlement. Knisley v. Network Assocs., 312

12   F.3d 1123, 1126 (9th Cir. 2002). Where, as here, fees are to be paid from a common fund, the

13   relationship between the class members and class counsel “turns adversarial.” In re Washington

14   Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1302 (9th Cir. 1994). Thus, the district court

15   must assume a fiduciary role for the class members in evaluating a request for an award of

16   attorneys’ fees from the common fund. Id.; Rodriquez v. W. Publ’g Corp., 563 F.3d 948, 968 (9th

17   Cir. 2009). Similarly, while “[i]ncentive awards are fairly typical in class action cases,”

18   Rodriquez, 563 F.3d at 958–59, “district courts must be vigilant in scrutinizing all incentive

19   awards to determine whether they destroy the adequacy of the class representatives . . ..

20   [C]oncerns over potential conflicts may be especially pressing where . . . the proposed service
21   fees greatly exceed the payments to absent class members.” Radcliffe v. Experian Info. Sols.,

22   Inc., 715 F.3d 1157, 1165 (9th Cir. 2013) (internal quotation marks and citations omitted).

23          The Ninth Circuit has approved two methods for determining attorneys’ fees in cases

24   where the attorneys’ fee award is taken from the common fund set aside for the entire settlement:

25   the “percentage of the fund” method and the “lodestar” method. Vizcaino v. Microsoft Corp., 290

26   F.3d 1043, 1047 (9th Cir. 2002) (citation omitted). The district court retains discretion in
27   common fund cases to choose either method. Id.; Vu v. Fashion Inst. of Design & Merch., No.

28   CV 14-08822 SJO (EX), 2016 WL 6211308, at *5 (C.D. Cal. Mar. 22, 2016). Under either
                                                        8
 1   approach, “[r]easonableness is the goal, and mechanical or formulaic application of either

 2   method, where it yields an unreasonable result, can be an abuse of discretion.” Fischel v.

 3   Equitable Life Assurance Soc’y of the U.S., 307 F.3d 997, 1007 (9th Cir. 2002).

 4           Here, plaintiff’s counsel state that they will seek attorneys’ fees in the total amount not to

 5   exceed one-third of the ultimate gross settlement amount. (Doc. No. 193 at 10.) Accordingly,

 6   assuming the gross settlement amount remains at $4,000,000.00, plaintiffs’ co-counsel will seek a

 7   total award of attorneys’ fees in an amount not to exceed $1,333,333.33. (Id.) This fee amount is

 8   above the Ninth Circuit benchmark amount. See Bluetooth, 654 F.3d at 947 (setting a 25%

 9   benchmark); Staton, 327 F.3d at 952 (same); Six (6) Mexican Workers, 904 F.2d at 1311 (same).

10   However, that percentage is not unreasonable as an upper bound. See Vizcaino, 290 F.3d at 1047

11   (observing that percentage awards of between twenty and thirty percent are common); In re

12   Activision Sec. Litig., 723 F. Supp. 1373, 1377 (N.D. Cal. 1989) (“This court's review of recent

13   reported cases discloses that nearly all common fund awards range around 30% even after

14   thorough application of either the lodestar or twelve-factor method.”). Reasons to vary the

15   benchmark award may be found when counsel achieves exceptional results for the class,

16   undertakes ‘extremely risky’ litigation, generates benefits for the class beyond simply the cash

17   settlement fund, or handles the case on a contingency basis. Vizcaino, 290 F.3d at 1048–50; see

18   also In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 954 (9th Cir. 2015). An explanation

19   is necessary when the district court departs from the twenty-five percent benchmark. Powers v.

20   Eichen, 229 F.3d 1249, 1256–57 (9th Cir. 2000). Ultimately, however, “[s]election of the
21   benchmark or any other rate must be supported by findings that take into account all of the

22   circumstances of the case.” Vizcaino, 290 F.3d at 1048.” Accordingly, while preliminary

23   approval will be granted, in connection with the final fairness hearing, the court will consider any

24   objections as well as the evidence presented by counsel in order to determine whether the award

25   of an above-benchmark percentage in attorneys’ fees is reasonable in this case. See Powers v.

26   Eichen, 229 F.3d 1249, 1256–57 (9th Cir. 2000) (noting that an explanation is necessary when the
27   district court departs from the twenty-five percent benchmark).

28   /////
                                                         9
 1                  b.      Incentive Payments

 2           As the named plaintiff in this class action, plaintiff Larson will also seek an incentive

 3   award in an amount not to exceed $10,000.00. (Doc. No. 193 at 10.) This incentive award is

 4   significantly higher than the average recovery amount of individual class members. However,

 5   courts in this circuit have approved enhancement awards in this amount, and such an award here

 6   would not necessarily be “outside the realm of what has been approved as reasonable by other

 7   courts.” Aguilar v. Wawona Frozen Foods, No. 1:15cv00093 DAD EPG, 2017 WL 2214936, at

 8   *8 (E.D. Cal. May 19, 2017) (and cases cited therein); see also Brown v. Hain Celestial Grp.,

 9   Inc., No. 3:11-cv-03082-LB, 2016 WL 631880, at *9 (N.D. Cal. Feb. 17, 2016) (approving an

10   enhancement award of $7,500 to each class representative). Plaintiff contends that the requested

11   incentive award is appropriate in light of his efforts expended during the course of the litigation.

12   At the July 16, 2019 hearing on the pending motion, plaintiff’s counsel indicated that plaintiff

13   will provide additional information regarding the time he expended on this litigation and other

14   reasons for why he is seeking an incentive award not to exceed $10,000.00. While preliminary

15   approval will be granted, the court will review the additional evidence presented at the final

16   approval hearing in determining whether a $10,000.00 incentive award to plaintiff Larson is

17   ultimately warranted in this case.

18           4.     The Proposed Settlement Agreement is Within the Range of Possible Approval.

19           To evaluate the fairness of the settlement award, the court should “compare the terms of

20   the compromise with the likely rewards of litigation.” See Protective Comm. for Indep.
21   Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424–25 (1968). “It is well-

22   settled law that a cash settlement amounting to only a fraction of the potential recovery does not

23   per se render the settlement inadequate or unfair.” In re Mego Fin. Corp. Secs. Litig., 213 F.3d

24   454, 459 (9th Cir. 2000). To determine whether a settlement “falls within the range of possible

25   approval” a court must focus on “substantive fairness and adequacy,” and “consider plaintiffs’

26   expected recovery balanced against the value of the settlement offer.” In re Tableware Antitrust
27   Litig., 484 F. Supp. 2d at 1080.

28   /////
                                                        10
 1           As discussed above, the total proposed settlement fund here is for $4,000,000.00.

 2   Assuming plaintiffs’ counsel receives one-third of the settlement amount in attorneys’ fees,

 3   plaintiff Larson receives a $10,000.00 incentive award, and the cost of settlement administration

 4   is $209,557.00, the class members will share $2,446,666.66. (Doc. No. 193 at 19.) Class

 5   members who submit a timely, valid claim form will receive a pro-rata distribution from these

 6   remaining funds. (Id. at 9.) Plaintiff notes that Harman’s “total exposure here is in the billions of

 7   dollars with 13.5 million messages having been sent as part of the A&W Text Club,” given that

 8   the TCPA provides for damages of $500 for each violation, (which can be tripled to $1500 for

 9   violations that are willful. (Doc. No. 198 at 7–8.) Plaintiff, however, contends that “[t]he value

10   of the settlement is intertwined with the risks of litigation,” and that, here, several risks are

11   present, including: “(1) whether Plaintiff can maintain the action as a class action; (2) whether

12   the system used by Defendants qualifies as an automatic telephone dialing system under the

13   TCPA; and (3) whether the Plaintiff’s theories of individual and vicarious liability can succeed.”

14   (Id. at 6.) Plaintiff also points out that, despite the TCPA providing for damages of $500 or

15   $1500, some courts have found that such statutory damages, when aggregated for each purported

16   TCPA violation, violate the Due Process Clause. For example, the Eighth Circuit recently

17   observed:

18                   $1.6 billion is a shockingly large amount. Compare that to the
                     conduct of [the defendant]. It plausibly believed it was not violating
19                   the TCPA. It had prior consent to call the recipients about religious
                     liberty, and a predominant theme of Last Ounce of Courage is
20                   religious liberty. Moreover, only the recipients who voluntarily
                     opted in during the call heard the message about the film. The call
21                   campaign was conducted for only about a week. And the harm to the
                     recipients was not severe — only about 7% of the calls made it to the
22                   third question, the one about the film. Under these facts, $1.6 billion
                     is “so severe and oppressive as to be wholly disproportioned to the
23                   offense and obviously unreasonable.”
24   Golan v. FreeEats.com, Inc., 930 F.3d 950, 962–63 (8th Cir. 2019) (quoting St. Louis, I.M. & S.

25   Ry. Co. v. Williams, 251 U.S. 63, 67 (1919)). Accordingly, plaintiff contends that the

26   $2,446,666.66 that is to be distributed to class members—when viewed in light of the risks
27   associated with continued litigation which the parties have extensively addressed in their briefing,

28   /////
                                                         11
 1   as well as the likelihood that an award of damages in the billions would be deemed

 2   unconstitutional—is reasonable.

 3          Although the ultimate recovery as to each class member here will depend on how many of

 4   the owners of the 232,602 cellular phone numbers who were sent text messages from the A&W

 5   Text Club during the class period submit a timely, valid claim form (Doc. No. 193 at 19), plaintiff

 6   argues that “[t]he settlement here compares very favorably to other TCPA settlements.” (Doc.

 7   No. 198 at 8.) According to plaintiff, “if 5% of class members submit claims, each claiming

 8   member would recover $210, 10% would result in claiming members receiving $105, and a 20%

 9   claims rate would result in members receiving $52.” (Id.) Such recoveries are in line those

10   obtained in other TCPA settlements. See, e.g., Couser v. Comenity Bank, 125 F. Supp. 3d 1034,

11   1044 (S.D. Cal. 2015) (approving a TCPA class settlement where each of the 308,026 approved

12   claim members (or a 7.7% claims rate) received $13.75); Rose v. Bank of Am. Corp., No. 5:11-

13   CV-02390-EJD, 2014 WL 4273358, at *10 (N.D. Cal. Aug. 29, 2014) ($20.00-$40.00 awarded to

14   each class member with a 3% claims rate was “in line with recoveries obtained in similar TCPA

15   class action settlements”); Grannan v. Alliant Law Grp., P.C., No. C10-02803 HRL, 2012 WL

16   216522, at *7 (N.D. Cal. Jan. 24, 2012) (“[T]he relief to each class member will be in the range of

17   $300–325, less than what the TCPA provides for a negligent violation, yet considerable when

18   aggregated over the 1,986 opt-in class members” out of the 137,891 potential class members, or a

19   1.44% claim rate); Bellows v. NCO Fin. Sys., Inc., No. 3:07-CV-01413-W-AJB, 2008 WL

20   4155361, at *6 (S.D. Cal. Sept. 5, 2008) ($70.00 per class member, in a TCPA class consisting of
21   “thousands of individuals,” although no information was given for how many members submitted

22   claims). Given the uncertainty of whether plaintiff could prevail in this action, and whether

23   plaintiff could even maintain this action as a class action, as well as the fact that individual

24   recoveries called for by the proposed settlement agreement are in line with individual recoveries

25   obtained in other TCPA class action settlements, the court is satisfied that the proposed settlement

26   agreement falls within the range of possible approval.
27          For the reasons set forth above, the court finds the settlement agreement in this case to be

28   fair for the purposes of preliminary approval.
                                                        12
 1   B.      Preliminary Certification of the Settlement Class

 2           Plaintiff seeks preliminary certification of the following proposed class: “All individuals

 3   and entities who were sent text messages from, or related to, the A&W Text Club between

 4   February 17, 2012 and the date of entry of the Preliminary Approval Order.” (Doc. No. 193 at 8.)

 5   Under Federal Civil Procedure Rule 23(c)(1), courts must determine by order whether an action

 6   should be maintained as a class action “[a]t an early practicable time after a person sues or is sued

 7   as a class representative.” Fed. R. Civ. P. 23(c)(1). The court must independently consider

 8   whether the proposed class meets the requirements of Rule 23 both at this stage and at the later

 9   fairness hearing. See Pointer v. Bank of Am. Nat’l Ass’n, No. 2:14-cv-00525-KJM-CKD, 2016

10   WL 696582, at *3 (E.D. Cal. Feb. 22, 2016) (citing Amchem Prods., Inc., 521 U.S. at 622).

11           Certification requires satisfaction of the prerequisites of Rule 23(a) and (b). Id. As noted

12   above, courts analyzing a motion to certify a settlement class must pay “undiluted, even

13   heightened attention” to Rule 23 requirements. See Amchem, 521 U.S. at 620, n.16. A thorough

14   Rule 23 analysis is especially important where a motion to certify a settlement class is unopposed,

15   because in such circumstances “[t]here is no advocate to critique the proposal on behalf of absent

16   class members.” Kakani v. Oracle Corp., No. 06-06493, 2007 WL 1793774, at *1 (N.D. Cal.

17   June 19, 2007); see also Pointer, 2016 WL 696582, at *4 (“The problem is greater at this

18   preliminary approval stage, where objectors are unlikely to have already appeared.”).

19           On a motion for preliminary approval, plaintiff bears the burden of showing that the

20   proposed class satisfies Rule 23 requirements. Even at the preliminary stage, “[a] court that is not
21   satisfied that the requirements of Rule 23 have been met should refuse certification until they

22   have been met.” Fed. R. Civ. P. 23(c)(1), Advisory Committee 2003 Note.

23           1.     Rule 23(a) Requirements

24           “Rule 23(a) establishes four prerequisites for class action litigation, which are: (1)

25   numerosity, (2) commonality, (3) typicality, and (4) adequacy of representation.” Staton v.

26   Boeing Co., 327 F.3d 938, 953 (9th Cir. 2003); see also Lozano v. AT&T Wireless Services, Inc.,
27   504 F.3d 718, 730 (9th Cir. 2007). The court addresses each requirement below.

28   /////
                                                        13
 1                  a.      Numerosity

 2          A proposed class must be “so numerous that joinder of all members is impracticable.”

 3   Fed. R. Civ. P. 23(a)(1). The numerosity requirement demands “examination of the specific facts

 4   of each case and imposes no absolute limitations.” Gen. Tel. Co. of the Nw., Inc. v. EEOC, 446

 5   U.S. 318, 330 (1980). Courts have found the requirement satisfied when the class comprises of as

 6   few as thirty-nine members, or where joining all class members would serve only to impose

 7   financial burdens and clog the court’s docket. Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468,

 8   474 (E.D. Cal. 2010) (citing Jordan v. L.A. Cty., 669 F.2d 1311, 1319 (9th Cir.), vacated on other

 9   grounds, 459 U.S. 810 (1982)); In re Itel Securities Litig., 89 F.R.D. 104, 112 (N.D. Cal. 1981).

10          Here, plaintiff estimates that the proposed class consists of the owners of 232,602 cellular

11   phone numbers who were sent text messages from the A&W Text Club during the class period.

12   (Doc. No. 193 at 21.) This is clearly sufficient to satisfy the numerosity requirement of Rule

13   23(a)(1).

14                  b.      Commonality

15          Rule 23(a) also requires “questions of law or fact common to the class.” Fed. R. Civ. P.

16   23(a)(2). To satisfy the commonality requirement, the class representatives must demonstrate

17   that common points of facts and law will drive or resolve the litigation. Dukes, 564 U.S. at 350

18   (“What matters to class certification . . . is not the raising of common ‘questions’—even in

19   droves—but, rather the capacity of a classwide proceeding to generate common answers apt to

20   drive the resolution of the litigation.”) (internal citations omitted). “Commonality is generally
21   satisfied where . . . ‘the lawsuit challenges a system-wide practice or policy that affects all of the

22   putative class members.’” Franco v. Ruiz Food Prods., Inc., No. CV 10-02354 SKO, 2012 WL

23   5941801, at *5 (E.D. Cal. Nov. 27, 2012) (quoting Armstrong v. Davis, 275 F.3d 849, 868 (9th

24   Cir. 2001), abrogated on other grounds by Johnson v. California, 543 U.S. 499, 504–05 (2005));

25   see also Parsons v. Ryan, 754 F.3d 657, 681-82 (9th Cir. 2014). The rule does not require all

26   questions of law or fact to be common to every single class member. See Hanlon, 150 F.3d at
27   1019 (noting that commonality can be found through “[t]he existence of shared legal issues with

28   divergent factual predicates”). However, the raising of merely any common question does not
                                                        14
 1   suffice. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011) (“Any competently crafted

 2   class complaint literally raises common ‘questions.’”) (quoting Nagareda, Class Certification in

 3   the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 131–32 (2009)).

 4           Here, plaintiff argues that the class action claims all stem from a common set of questions

 5   of fact and law regarding: (1) whether Harman used an automated telephone dialing system to

 6   call cellular phones; (2) whether Harman knew or should have known that it called consumers

 7   without prior express written consent if it, in fact, did call consumers without prior express

 8   written consent; (3) whether a private right of actions exists; (4) whether jurisdiction is proper;

 9   and (5) whether statutory damages are available. (Doc. No. 193 at 22.) Because it appears that

10   the same conduct that plaintiff alleges Harman engaged in “would form the basis of each of the

11   plaintiff’s claims,” the court finds that commonality is satisfied here. Murillo, 266 F.R.D. at 475

12   (citing Acosta v. Equifax Info. Servs., L.L.C., 243 F.R.D. 377, 384 (C.D. Cal. 2007)) (internal

13   quotation omitted).

14                  c.      Typicality

15           Rule 23(a)(3) also requires that “the claims or defenses of the representative parties are

16   typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3); Armstrong v. Davis, 275

17   F.3d 849, 868 (9th Cir. 2001). Typicality is satisfied “when each class member’s claim arises

18   from the same course of events, and each class member makes similar legal arguments to prove

19   the defendant’s liability.” Armstrong, 275 F.3d at 868; see also Kayes v. Pac. Lumber Co., 51

20   F.3d 1449, 1463 (9th Cir. 1995) (claims are typical where named plaintiffs have the same claims
21   as other members of the class and are not subject to unique defenses). While representative

22   claims must be “reasonably co-extensive with those of absent class members,” they “need not be

23   substantially identical.” Hanlon, 150 F.3d at 1020; see also Hanon v. Dataproducts Corp., 976

24   F.2d 497, 508 (9th Cir. 1992).

25           Here, plaintiff alleges that his claims are based on the same type of factual and legal

26   circumstances as those of the class members. (Doc. No. 193 at 22.) Specifically, plaintiff alleges
27   that he received unauthorized text messages from Harman relating to the A&W Text Club during

28   /////
                                                        15
 1   the class period. The court is therefore satisfied that plaintiff’s claims are reasonably co-

 2   extensive with those of the class and that typicality is satisfied here.

 3                   d.      Adequacy of Representation

 4           The final Rule 23(a) prerequisite is satisfied if “the representative parties will fairly and

 5   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “The proper resolution of

 6   this issue requires that two questions be addressed: (a) do the named plaintiffs and their counsel

 7   have any conflicts of interest with other class members and (b) will the named plaintiffs and their

 8   counsel prosecute the action vigorously on behalf of the class?” In re Mego Fin. Corp. Sec.

 9   Litig., 213 F.3d 454, 462 (9th Cir. 2000); see also Pierce v. County of Orange, 526 F.3d 1190,

10   1202 (9th Cir. 2008).

11           Plaintiff contends that there are no conflicts of interest between him and the other class

12   members, “as they are all seeking recovery under the same law for the same kind of injuries.”

13   (Doc. No. 193 at 23.) Moreover, there is no indication of antagonism between the plaintiff’s

14   interests and those of the class members. See Amchem, 521 U.S. at 626. Plaintiff also seeks

15   appointment of his counsel, attorneys Sergei Lemberg and Stephen Taylor of Lemberg Law,

16   LLC, as class counsel. (Doc. No. 193 at 23.) The declarations submitted by counsel describing

17   their extensive experience in consumer class action litigation are clearly adequate to establish

18   their suitability to represent the class. (See Doc. Nos. 193-2 at ¶¶ 4–5; 193-3 at ¶¶ 4–5.) The

19   court thus finds that plaintiff has satisfied the adequacy of representation requirements with

20   respect to the class.
21           2.      Rule 23(b)(3) Requirements

22           The parties seek certification under Rule 23(b)(3). Rule 23(b)(3) requires: (i) that the

23   questions of law or fact common to class members predominate over any questions affecting only

24   individual members; and (ii) that a class action is superior to other available methods for fairly

25   and efficiently adjudicating the controversy. See Amchem, 521 U.S. at 615. The test of Rule

26   23(b)(3) is “far more demanding” than that of Rule 23(a). Wolin v. Jaguar Land Rover N. Am.,
27   LLC, 617 F.3d 1168, 1172 (9th Cir. 2010) (quoting Amchem, 521 U.S. at 623–24). The court will

28   examine each of the requirements in turn below.
                                                        16
 1                  a.      Predominance

 2          First, the common questions must “predominate” over any individual questions. While

 3   this requirement is similar to the Rule 23(a)(2) commonality requirement, the standard is much

 4   higher at this stage of the analysis. Dukes, 564 U.S. at 359; Amchem, 521 U.S. at 624–25;

 5   Hanlon, 150 F.3d at 1022 (9th Cir. 1998). While Rule 23(a)(2) can be satisfied by even a single

 6   question, Rule 23(b)(3) requires convincing proof the common questions “predominate.”

 7   Amchem, 521 U.S. at 623–24; Hanlon, 150 F.3d at 1022. “When common questions present a

 8   significant aspect of the case and they can be resolved for all members of the class in a single

 9   adjudication, there is clear justification for handling the dispute on a representative rather than on

10   an individual basis.” Hanlon, 150 F.3d at 1022.

11          As discussed above, plaintiff alleges in the FAC that Harman used an automated

12   telephone dialing system to send him text messages without his prior express written consent.

13   The central inquiry then is whether Harman violated the TCPA by sending these allegedly

14   unauthorized text messages, an inquiry that presents a significant aspect of the case and can be

15   resolved for all class members in a single adjudication. The court therefore concludes that the

16   predominance requirement has been satisfied in this case.

17                  b.      Superiority

18          Rule 23(b)(3) also requires a court to find “a class action is superior to other available

19   methods for the fair adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3). In resolving the

20   Rule 23(b)(3) superiority inquiry, “the court should consider class members’ interests in pursuing
21   separate actions individually, any litigation already in progress involving the same controversy,

22   the desirability of concentrating in one forum, and potential difficulties in managing the class

23   action—although the last two considerations are not relevant in the settlement context.” Palacios,

24   2015 WL 4078135, at *6 (citing Schiller v. David’s Bridal Inc., No. 10-0616, 2012 WL 2117001,

25   at *10 (E.D. Cal. June 11, 2012)).

26          A class action is superior in this instance to any other available method for adjudicating
27   this controversy. As discussed, plaintiff estimates that the proposed class consists of the owners

28   of 232,602 cellular phone numbers. (Doc. No. 193 at 21.) The court system would be
                                                        17
 1   significantly burdened if all class members were to litigate their claims individually. The court

 2   therefore concludes that this dispute appears well-suited for class-wide resolution.

 3   C.      Proposed Class Notice

 4           For proposed settlements under Rule 23, “the court must direct notice in a reasonable

 5   manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1); see

 6   also Hanlon, 150 F.3d at 1025 (“Adequate notice is critical to court approval of a class settlement

 7   under Rule 23(e).”). For a class certified under Federal Rule of Civil Procedure 23(b)(3), the

 8   notice must contain, in plain and easily understood language: (1) the nature of the action; (2) the

 9   definition of the class certified; (3) the class claims, issues, or defenses; (4) that a class member

10   may appear through an attorney if desired; (5) that the court will exclude members who seek

11   exclusion (6) the time and manner for requesting an exclusion; and (7) the binding effect of a

12   class judgment on members of the class. Fed. R. Civ. P. 23(c)(2)(B). A class action settlement

13   notice “is satisfactory if it generally describes the terms of the settlement in sufficient detail to

14   alert those with adverse viewpoints to investigate and to come forward and be heard.” Churchill

15   Vill., LLC v. Gen. Elec., 561 F.3d 566, 575 (9th Cir. 2004) (internal quotations and citations

16   omitted).

17           Plaintiff represents that the “Settlement Agreement calls for a process that the Parties

18   anticipate will provide individual notice by mail to the vast majority of the Settlement Class

19   Members.” (Doc. No. 193 at 25.) That process requires the settlement administrator to review

20   the A&W Text Club’s messaging records and then “perform a reverse lookup of class members’
21   current or last-known address information, and [] then cross-reference this information with the

22   United States Postal Services’ change of address database to confirm its accuracy.” (Id.) The

23   settlement administrator will also “maintain a case-specific website to post relevant documents

24   (the Settlement Agreement, the Complaint, any Preliminary Approval Order) in addition to the

25   Long Form Notice.” (Id.) Accordingly, plaintiff seeks approval of two notices: (1) a post-card

26   notice that will be mailed to “the vast majority of the Settlement Class Members”; and (2) a long-
27   form notice that will be posted on a case-specific website that the settlement administrator will

28   maintain. (Doc. No. 193 at 25–26.) Both the long-form and post card notices describe the terms
                                                         18
 1   of the settlement and the claims and defenses at issue, inform the class of the proposed attorneys’

 2   fee and incentive award amounts, provide information concerning the time, place, and date of the

 3   final approval hearing, and inform absent class members that they may enter an appearance

 4   through counsel. (Doc. No. 198-2 at 2–9.) The proposed notices also advise absent class

 5   members as to how they may object to the proposed settlement or opt out of it. (Id.)

 6            The court notes that the proposed notices require putative class members to submit a claim

 7   form to recover their pro rata share of the settlement fund. (See Doc. No. 198-2 at 46) (“By

 8   completing and submitting a Claim Form you may recover a pro-rata share of the Settlement

 9   Fund. This is the only way to claim and receive money from the Fund.”). Plaintiff contends that

10   “[i]t is typical in class action settlements under the [TCPA] to require settlement class members to

11   submit valid claim forms in order to recover their portion of the fund.” (Doc. No. 198 at 2.)

12   Plaintiff contends that a claim form is necessary here because defendant Harman “does not have

13   the names and addresses of class members,” and proposes the following two-pronged plan for

14   providing notice and receiving claim forms. (Id. at 3–4.) “First, to identify class members and

15   provide notice, the [settlement administrator] . . . [will] perform a reverse directory search and

16   lookup to append names and address[es] to the cellular telephone numbers in the class data.” (Id.

17   at 4.) From that search process, the administrator will send individual notices to the physical

18   addresses that have been successfully identified. Each notice will have a dedicated claim number

19   ID which corresponds to a specific unique number in the class data. (Id.) Second, after receiving

20   the notice (either by mail, or via the case-specific website that the settlement administrator will
21   maintain), the putative class member will fill out a claim form, on which they will submit their

22   name, address, and either (1) the claim ID if they received one or (2) the phone number to which

23   A&W text messages were sent. (Id.) The claim form requires members to “certify and affirm

24   that the information I am providing is true and correct to the best of my knowledge and belief.”

25   (Id.) Plaintiff contends that if claim forms are not used, “we risk several problems,” including the

26   potential of “mailing out hundreds of thousands of checks without any confirmation or
27   affirmation that the payee is a class member, wants to participate, or is at the right address.” (Id.

28   at 5.)
                                                        19
 1          In most contexts putative class members, as a result of class certification and in the

 2   absence of opting out of the class, are participating in the settlement, and need not submit a claim

 3   form or “opt-in” to the action. However, here, the court finds that a claim form will serve as a

 4   useful check to prevent fraud and to ensure that the settlement fund is distributed to class

 5   members who deserve to recover from it. Indeed, district courts have approved the requirement

 6   that putative class members submit claim forms in other TCPA class actions like this one.

 7   Robinson v. Paramount Equity Mortg., LLC, No. 2:14-cv-02359-TLN-CKD, 2017 WL 117941,

 8   at *8 (E.D. Cal. Jan. 10, 2017) (preliminarily approving a TCPA class action settlement, and

 9   noting that “it is not uncommon for a settlement to require class members to submit valid claims,

10   even though some class members may fail to do so, going uncompensated for releasing their

11   claims”); Lambert v. Buth-Na-Bodhaige, Inc., No. 2:14-CV-00514-MCE, 2015 WL 4602942, at

12   *1 (E.D. Cal. July 29, 2015) (preliminarily approving a TCPA class action settlement and

13   approving the use of a claim form in the class notice).

14          Accordingly, the court finds that the proposed notice meets the requirements of Rule

15   23(c)(2)(B) and the parties may require putative class members to submit claim forms.2

16   D.     Settlement Administrator and Settlement Administration Costs

17          The parties have selected KCC Class Action Services (“KCC”) as the settlement

18   administrator in this case. (Doc. No. 193 at 11.) The court has reviewed the declaration of Carla

19   Peak, KCC’s Vice President of Legal Notification Services, and is satisfied that KCC can

20   diligently and effectively carry out its duties as the settlement administrator in this action. (See
21   Doc. No. 193-4 at 2–3) (“KCC is a leading class action administration firm that provides

22   comprehensive services, including legal notification, email, and postal mailing campaign

23   implementation, . . . settlement fund escrow and reporting, as well as other related services

24   critical to the effective administration of class action settlements.”).

25   2
       Attached to plaintiff’s supplemental briefing are updated proposed postcard and long-form
26   notices. (See Doc. No. 198-2 at 2–9.) These are the notices that the court is approving, and the
     parties are to disseminate these notices to the putative class members. Similarly, the claim form
27   that the court is approving is that which plaintiff attached to his supplemental briefing. (See Doc.
     No. 198-1 at 3.) This is the claim form that the parties are to disseminate to the putative class
28
     members.
                                                         20
 1          Plaintiff states that the estimated cost of claims administration in connection with this

 2   proposed settlement is $209,557.00. (Doc. No. 193 at 11.) As discussed, these costs will be

 3   deducted from the settlement fund. (Id.) The budgeted claims administration costs are within the

 4   range of other proposed settlements submitted to this court and do not cause the court to question

 5   the preliminary fairness of this settlement. See Dakota Med., Inc. v. RehabCare Grp., Inc., No.

 6   1:14-cv-02081-DAD-BAM, 2017 WL 1398816, at *5 (E.D. Cal. Apr. 19, 2017) (administration

 7   costs of $94,000 for $25 million settlement); Aguilar v. Wawona Frozen Foods, No. 1:15-cv-

 8   00093-DAD-EPG, 2017 WL 117789, at *7 (E.D. Cal. Jan. 11, 2017) (administration costs of

 9   $45,000 for $4.5 million settlement); Mitchinson v. Love’s Travel Stops & Country Stores, Inc.,

10   No. 1:15-cv-01474-DAD-BAM, 2016 WL 7426115, at *1 (E.D. Cal. Dec. 22, 2016)

11   (administration costs up to $20,000 for $290,000 settlement).

12   E.     Implementation Schedule

13          The court finds the following schedule is appropriate and adopts it:

14                        Event                                               Date
15    Notice mailing deadline (commencement of          Thirty (30) days after entry of Preliminary
      Notice Plan) within:                              Approval Order
16
      Attorneys’ Fees and Costs application due         Sixty (60) days following the Notice mailing
17    within:                                           deadline
18    Incentive Award application due within:           Sixty (60) days following the Notice mailing
                                                        deadline
19
      Last day for class members to opt-out of the      Ninety (90) days after the Notice mailing
20    class settlement is:                              deadline
21    Last day for class members to object to the       Ninety (90) days after the Notice mailing
      class settlement is:                              deadline
22
      Last day to submit a valid claim form is:         Ninety (90) days after the Notice mailing
23                                                      deadline
24
      Briefs in support of final approval (including    Fourteen (14) days prior to the Final Approval
25    declaration regarding Notice by Settlement        Hearing
      Administrator) are due:
26
      Defendant Harman is to file certification         Fourteen (14) days prior to the Final Approval
27    regarding CAFA notice requirements:               Hearing

28    Final Approval Hearing                            June 15, 2020
                                                       21
 1                                            CONCLUSION

 2          For the reasons stated above, plaintiff’s unopposed motion for preliminary approval of

 3   class action settlement (Doc. No. 192) is granted, and:

 4          1.      Preliminary class certification under Rule 23 is approved;

 5          2.      The following settlement class is conditionally certified for settlement purposes:

 6                  “All individuals and entities who were sent text messages from, or related to, the

 7                  A&W Text Club between February 17, 2012 and the date of entry of the

 8                  Preliminary Approval Order.”

 9          3.      Named plaintiff Cory Larson is appointed as the class representative;

10          4.      Plaintiff’s counsel, Sergei Lemberg and Stephen Taylor of Lemberg Law, LLC,

11                  are appointed as class counsel;

12          5.      KCC Class Action Services is approved as the settlement administrator;

13          6.      The proposed notices and claim form are found to conform with Rule 23 and are

14                  approved;

15          7.      The proposed settlement detailed herein is approved on a preliminary basis as fair

16                  and adequate;

17          8.      The hearing for final approval of the proposed settlement is set for June 15, 2020

18                  at 4:00 p.m. before the undersigned in Courtroom 5, with the motion for final

19                  approval of class action settlement to be filed twenty-eight (28) days in advance of

20                  the final approval hearing, in accordance with Local Rule 230; and
21          9.      Plaintiffs’ proposed settlement implementation schedule is adopted.

22   IT IS SO ORDERED.
23
        Dated:     December 18, 2019
24                                                     UNITED STATES DISTRICT JUDGE
25

26
27

28
                                                      22
